DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Balbaa et al. (US 5902510 A1, hereinafter Balbaa) in view of Wilber et al. (US 20160044750 A1, hereinafter Wilber).
Regarding claim 1, Balbaa discloses a modular choke assembly for attenuating microwaves (Page 5, Section 4, lines 32-35, “To lessen the leakage of microwave energy…choke 66 is mounted to front wall 52 of microwave applicator…”), comprising: 
a first choke member (Page 5, Section 4, lines 37-40, “Choke 66 comprises annular members 68, 70 and 72. Annular member 68 is mounted to an end of drum 34 via removable connecting bolts 90.”, where annular member 68 is the first choke structure) having a first central opening (Fig. 2, where annular member 68 has an opening to accommodate the extended lip 74 of another annular member 70), where the first choke member is shaped to surround a portion of a shaft that extends out of a microwave chamber (Page 5, Section 3, lines 22-25, “Main chamber 12 is preferably compartmentalized into a microwave applicator compartment (first compartment) 32 and a rotatable drum compartment (second compartment) 34.”), wherein the first choke member creates a first high-impedance zone adjacent to the portion of the shaft surrounded by the first choke member (Page 6, Section 5, lines 45-47, “Chokes 66 and 80 prevent the leakage of 45 microwaves out of oven 10 by destroying any leaking microwaves.”, where the annular member 68 inherently creates a high impedance within its proximity as it is part of the choke which interferes with leaking microwaves); and 
a second choke member mounted in a fixed position relative to the first choke member (Page 5, Section 4, lines 37-40, “Choke 66 comprises annular members 68, 70 and 72. Annular member 68 is mounted to an end of drum 34 via removable connecting bolts 90.”, where annular member 72 is the second choke structure), the second choke member having a second central opening sized (Fig. 2, where the annular member 72 has an opening 84) and, wherein the second choke member creates a second high-impedance zone adjacent to the portion of the shaft surrounded by the second choke member (Page 6, Section 5, lines 45-47, “Chokes 66 and 80 prevent the leakage of 45 microwaves out of oven 10 by destroying any leaking microwaves.”, where the annular member 72 inherently creates a high impedance within its proximity as it is part of the choke which interferes with leaking microwaves); 
wherein the first high-impedance zone is separated from the second high- impedance zone by a low-impedance zone (Fig. 2, where the high impedance from the annular choke members 68 and 72 is separated by a gap 88, Page 5, Section 4, lines 60-61, “Annular member 72 is separated from annular member 68 by space 88.”, where the gap consists of air which has low impedance).
Balbaa does not disclose:
the first choke member being a choke ring, where the first choke ring is positioned and shaped to surround a portion of a shaft that extends out of a microwave chamber; and
the second choke member being a choke ring, where the second choke ring is being shaped to surround a portion of the shaft that is spaced apart from the portion of the shaft surrounded by the first choke ring.
However, Wilbur discloses, in the similar field of microwave leakage chokes, a choke assembly where there are multiple chokes located on a shaft where each choke is a ring (Para. 0015, lines 4-6, “The reactive chokes 34 shown in FIG. 3 in more detail are constructed of four metal circular waveguide segments 36, 37 A, 37B, 38.”, where the multiple segments can be considered first, second, third, and fourth choke rings, where in Fig. 3, all the rings surround a shaft). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the choke assembly in Balbaa with the circular choke assembly as taught by Wilbur.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the specific circular shape of the choke rings so that articles can be guided for treatment in the heating chamber through the resistive chokes, as stated by Wilbur, Para. 0003, lines 8 from end, “The vanes have central apertures aligned with openings in the opposite ends of the resistive chokes and with the heating chamber to guide articles to be treated in the heating chamber through the resistive chokes.”.
Furthermore, it has been held that the mere change in shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). From Balbaa, the drum 34 is disclosed to be, Page 5, Section 4, lines 17-18, “…a hollow cylindrical metal drum…”, where the multiple choke assembly is used to limit microwave leakage. In Wilbur, a similar cylindrical applicator 10 is shown within a microwave heating apparatus where a similar choke assembly is used to limit microwave leakage. Thus, the main different between the designs is the change in shape and there would be reasonable expectations for success in modifying the shape of the choke assembly in Balbaa to be the circular ring shape in Wilbur as Wilbur shows it to be possible.
	Regarding claim 2, modified Balbaa teaches the apparatus according to claim 1, as set forth above, discloses further comprising a mount choke ring mounted on the side of a microwave chamber (Inherently disclosed in Balbaa, Page 5, Section 4, lines 40-41, “Annular members 70 and 72 are mounted to front wall 52 by bolt 82 at a position on front wall 52.”, and Fig. 1, where the front wall 52 is attached to the aperture 56 and the main chamber 12), wherein the mount choke ring comprises a third central opening (Inherently disclosed in Balbaa, Page 5, Section 4, lines 37-40, “Choke 66 comprises annular members 68, 70 and 72. Annular member 68 is mounted to an end of drum 34 via removable connecting bolts 90.”, where annular member 70 is the mount choke structure, where the annular member 70 has an opening 76), the mount choke ring positioned and shaped to surround a portion of the shaft (Inherently disclosed in teaching from Wilbur, Para. 0015, lines 4-6, “The reactive chokes 34 shown in FIG. 3 in more detail are constructed of four metal circular waveguide segments 36, 37 A, 37B, 38.”, where the multiple segments can be considered first, second, third, and fourth choke rings, where in Fig. 3, all the rings surround a shaft), wherein the mount choke ring creates a third high-impedance zone adjacent to the portion of the shaft surrounded by the mount choke ring (Inherently disclosed in Balbaa, Page 6, Section 5, lines 45-47, “Chokes 66 and 80 prevent the leakage of 45 microwaves out of oven 10 by destroying any leaking microwaves.”, where the annular member 70 inherently creates a high impedance within its proximity as it is part of the choke which interferes with leaking microwaves).
	Regarding claim 3, modified Balbaa teaches the apparatus according to claim 2, as set forth above, discloses further comprising a cavity between the first choke ring and the mount choke ring, wherein the cavity creates a second low impedance zone (Inherently disclosed in Balbaa, Fig. 2, where space 78 separates the first choke and the mount choke, where the opening consists of air and inherently has low impedance).
	Regarding claim 4, modified Balbaa teaches the apparatus according to claim 3, as set forth above, discloses further comprising a cavity between the first choke ring and the second choke ring, wherein the cavity creates the low impedance zone (Inherently disclosed in Balbaa, Fig. 2, where the high impedance from the annular choke members 68 and 72 is separated by a gap 88, Page 5, Section 4, lines 60-61, “Annular member 72 is separated from annular member 68 by space 88.”, where the gap consists of air which has low impedance ).
	Regarding claim 5, modified Balbaa teaches the apparatus according to claim 1, as set forth above, discloses wherein the second choke ring is connected to the first choke ring (Inherently disclosed in Balbaa, Fig. 2, where gasket 94 connects the first annular choke 68 to the second annular choke 72).
	Regarding claim 6, modified Balbaa teaches the apparatus according to claim 1, as set forth above, discloses further comprising a cavity between the first choke ring and the second choke ring (Inherently disclosed in Balbaa, Fig. 2, where the high impedance from the annular choke members 68 and 72 is separated by a gap 88, Page 5, Section 4, lines 60-61, “Annular member 72 is separated from annular member 68 by space 88.”, where the gap consists of air which has low impedance ).
	Regarding claim 7, modified Balbaa teaches the apparatus according to claim 1, as set forth above, discloses wherein the first choke ring and the second choke ring each comprise flange portions that surround the shaft (Inherently disclosed in Balbaa, where a “flange” is a protruded ridge, lip or rim, Modified Fig. 2, where annular choke member 68 and 72 have protruding ridges).

    PNG
    media_image1.png
    519
    558
    media_image1.png
    Greyscale

Modified Figure 2, Balbaa
	Regarding claim 8, modified Balbaa teaches the apparatus according to claim 1, as set forth above.
Modified Balbaa does not disclose:
wherein the first choke ring and the second choke ring are interchangeable.
However, Wilbur discloses that the first and second choke rings in the choke ring assembly are interchangeable (Para. 0015, lines 4-7, “The reactive chokes 34 shown in FIG. 3 in more detail are constructed of four metal circular waveguide segments 36, 37 A, 37B, 38.”, where, “The identical interior metallic waveguide segments 37 A, 37B are flanged…”, Para. 0015, lines 10-11, where the flanges allow for interchangeability). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the choke ring assembly in modified Balbaa to have the interchangeable feature as taught by Wilbur.
	 Regarding the interchangeability of the choke rings, it is the Examiner’s position that it would have been obvious for one ordinary skill in the art to have modified the choke member assembly in Balbaa to be interchangeable as shown in Wilbur. From Balbaa, the choke assembly’s purpose is to reduce microwave leakage. Wilbur accomplishes the same end goal of reducing microwave leakage, however provides identical choke members that can be interchanged. Thus, Wilbur shows that there is a reasonable expectation of success in using interchangeable choke rings to reduce microwave leakage. Other benefits to using the interchangeable design of Wilbur include cost reduction in manufacturing and greater ease in repairability.  
Regarding claim 9, modified Balbaa teaches the apparatus according to claim 1, as set forth above, discloses further comprising a cavity between the first choke ring and the second choke ring, wherein the cavity contains an insert (Inherently disclosed in Balbaa, Fig. 2, where the high impedance from the annular choke members 68 and 72 is separated by a gap 88, Page 5, Section 4, lines 60-61, “Annular member 72 is separated from annular member 68 by space 88.”, where the gap consists of air which has low impedance), and wherein the cavity creates the low impedance zone (Inherently disclosed in Balbaa, Fig. 2, where gasket 94 is the insert, where, Page 5, Section 4, lines 66-67, “Gasket 94 is made of an electrically insulative material which absorbs microwaves.”).  

	Regarding claim 10, Balbaa discloses a modular choke assembly for attenuating microwaves (Page 5, Section 4, lines 32-35, “To lessen the leakage of microwave energy…choke 66 is mounted to front wall 52 of microwave applicator…”), comprising:  
- 27 -a plurality of choke members connected together (Page 5, Section 4, lines 37-40, “Choke 66 comprises annular members 68, 70 and 72. Annular member 68 is mounted to an end of drum 34 via removable connecting bolts 90.”, where annular member 68 is the first choke structure), a shaft that extends out of a microwave chamber (Page 5, Section 3, lines 22-25, “Main chamber 12 is preferably compartmentalized into a microwave applicator compartment (first compartment) 32 and a rotatable drum compartment (second compartment) 34.”).
Balbaa does not disclose:
a plurality of choke rings,
the plurality of choke rings positioned and shaped to surround a portion of a shaft, 
wherein each choke ring creates a high-impedance zone adjacent to the portion of the shaft surrounded by each choke ring, wherein the plurality of choke rings are spaced apart from each other along the shaft; and 
a plurality of gaps between the plurality of choke rings, along the shaft, wherein the gaps are created by the spaces between the plurality of choke rings; 
wherein the choke rings and the gaps create alternating high-impedance and low-impedance zones along the shaft that attenuate microwave energy.
However, Wilbur discloses a choke ring assembly where there are a plurality of choke rings (Para. 0015, lines 4-6, “The reactive chokes 34 shown in FIG. 3 in more detail are constructed of four metal circular waveguide segments 36, 37 A, 37B, 38.”, where there are a plurality of choke rings connected in the reactive choke assembly) that surround a shaft (Fig. 3, where the choke rings surround a portion of the shaft 10), where each choke ring creates a high impedance zone (Para. 0015, lines 1-2, “The chokes 34 closer to the applicator are reactive chokes that reflect microwave energy back into the applicator.”, where the multiple chokes limit microwave leakage and have high impedance), where the choke rings are spaced apart (Modified Fig. 3, where the multiple chokes are shown to be spaced apart along the shaft), where there is a plurality of gaps between the choke rings (Modified Fig. 3, where the gaps are shown between the choke rings), and where the choke rings and gaps alternative to create high and low impedance zones (Modified Fig. 3, where the shaft alternates with nothing then a choke ring and then nothing, where Para. 0015, lines 1-2, “The chokes 34 closer to the applicator are reactive chokes that reflect microwave energy back into the applicator.”, meaning that the chokes have high impedance and where there is nothing, the air consists of low impedance). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the choke assembly in Balbaa with the choke ring assembly structure as taught by Wilbur.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the specific circular shape of the choke rings so that articles can be guided for treatment in the heating chamber through the resistive chokes, as stated by Wilbur, Para. 0003, lines 8 from end, “The vanes have central apertures aligned with openings in the opposite ends of the resistive chokes and with the heating chamber to guide articles to be treated in the heating chamber through the resistive chokes.”.
Furthermore, it has been held that the mere change in shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). From Balbaa, the drum 34 is disclosed to be, Page 5, Section 4, lines 17-18, “…a hollow cylindrical metal drum…”, where the multiple choke assembly is used to limit microwave leakage. In Wilbur, a similar cylindrical applicator 10 is shown within a microwave heating apparatus where a similar choke assembly is used to limit microwave leakage. There are also similarities between the alternating of high and low impedance zones, the major difference being the shape of the choke members. Thus, the change in shape in the design would have reasonable expectations for success in modifying the shape of the choke assembly in Balbaa to be the circular ring shape in Wilbur as Wilbur shows it to be possible.

    PNG
    media_image2.png
    463
    595
    media_image2.png
    Greyscale

Modified Figure 3, Wilbur
	Regarding claim 11, modified Balbaa teaches the apparatus according to claim 10, as set forth above, discloses further comprising a plurality of cavities between the plurality of choke rings, wherein the cavities create low impedance zones (Modified Fig. 3, where the multiple cavities or gaps are shown).
Regarding claim 13, modified Balbaa teaches the apparatus according to claim 10, as set forth above.
Modified Balbaa does not disclose:
wherein each choke ring comprises a flange portion adjacent to the shaft, wherein each flange portion creates a high-impedance zone along the shaft.
However, Wilbur discloses each of the choke rings have a flange portion along the shaft, where each flange creates high impedance (Para. 0015, lines 5-8, “…four metal circular waveguide segments 36, 37 A, 37B, 38. Each segment has a flange 40 at each end to attach to the flange of another segment, of the applicator 10, or of a choke box 42…”, where each flange is made of the same material of the circular choke segments and would be capable of high impedance to prevent microwave leakage). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the choke ring assembly in modified Balbaa with the flange feature as taught by Wilbur.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage allowing the chokes to be capable of attaching to a choke box or applicator, which would improve the stability of the choke assembly, as stated by Wilbur, Para. 0015, lines 6-8, “Each segment has a flange 40 at each end to attach to the flange of another segment, of the applicator 10, or of a choke box 42…”.  
	Regarding claim 14, modified Balbaa teaches the apparatus according to claim 10, as set forth above.
Modified Balbaa does not disclose:
wherein a plurality of choke rings are physically interchangeable.
However, Wilbur discloses that the first and second choke rings in the choke ring assembly are interchangeable (Para. 0015, lines 4-7, “The reactive chokes 34 shown in FIG. 3 in more detail are constructed of four metal circular waveguide segments 36, 37 A, 37B, 38.”, where, “The identical interior metallic waveguide segments 37 A, 37B are flanged…”, Para. 0015, lines 10-11, where the flanges allow for interchangeability). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the choke ring assembly in modified Balbaa to have the interchangeable feature as taught by Wilbur.
	 Regarding the interchangeability of the choke rings, it is the Examiner’s position that it would have been obvious for one ordinary skill in the art to have modified the choke member assembly in Balbaa to be interchangeable as shown in Wilbur. From Balbaa, the choke assembly’s purpose is to reduce microwave leakage. Wilbur accomplishes the same end goal of reducing microwave leakage, however provides identical choke members that can be interchanged. Thus, Wilbur shows that there is a reasonable expectation of success in using interchangeable choke rings to reduce microwave leakage. Other benefits to using the interchangeable design of Wilbur include cost reduction in manufacturing and greater ease in repairability.  
	Regarding claim 16, modified Balbaa teaches the apparatus according to claim 10, as set forth above, discloses further comprising a mount choke ring mounted on the side of a microwave chamber (Inherently disclosed in Balbaa, Page 5, Section 4, lines 40-41, “Annular members 70 and 72 are mounted to front wall 52 by bolt 82 at a position on front wall 52.”, and Fig. 1, where the front wall 52 is attached to the aperture 56 and the main chamber 12), wherein the mount choke ring is positioned and shaped to surround a portion of the shaft (Inherently disclosed in teaching from Wilbur, Para. 0015, lines 4-6, “The reactive chokes 34 shown in FIG. 3 in more detail are constructed of four metal circular waveguide segments 36, 37 A, 37B, 38.”, where the multiple segments can be considered first, second, third, and fourth choke rings, where in Fig. 3, all the rings surround a shaft), wherein the mount choke ring creates a high-impedance zone adjacent to the portion of the shaft surrounded by the mount choke ring (Inherently disclosed in Balbaa, Page 6, Section 5, lines 45-47, “Chokes 66 and 80 prevent the leakage of 45
microwaves out of oven 10 by destroying any leaking microwaves.”, where the annular member 70 inherently creates a high impedance within its proximity as it is part of the choke which interferes with leaking microwaves), and wherein the mount choke ring is connected to one of the plurality of choke rings (Inherently disclosed in modified Balbaa, where in Balbaa choke assembly 66 comprises the mount member 70 which is connected to other annular member 72 through bolt 82; where from Wilbur, the teaching of a choke assembly comprised of choke rings is put into the choke assembly 66 from Balbaa).	

Claims 12, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balbaa et al. (US 5902510 A1, hereinafter Balbaa) in view of Wilber et al. (US 20160044750 A1, hereinafter Wilber) in further view of Ward (US 3125734 A1).
	Regarding claim 12, modified Balbaa teaches the apparatus according to claim 11, as set forth above.
Modified Balbaa does not disclose:
further comprising: a plurality of inserts, 
wherein each insert is positioned in a cavity; and 
a plurality of seals positioned in the modular choke assembly to prevent material from moving along the shaft.
However, Ward discloses, in the similar field of microwave chokes to prevent microwave leakage, a plurality of inserts in cavities consisting of a dielectric sleeve (Page 2, Section 2, lines 9-11, “Dielectric sleeve 6…is closely fitted inside of lower choke cylinder 5' and acts as a bearing in which tuning rod 3 moves., where the dielectric sleeve is positioned within the choke cylinder) and a rubber gasket (Page 2, Section 2, lines 20-22, “A rubber gasket 8 is fitted between the external wall of cavity resonator 1 and external shoulder 7" of upper choke cylinder 7'…”, where the rubber gasket is fitted within the upper), and a plurality of seals in the choke to prevent movement (Page 3, Section 3, lines 6-7, “The felt oiler 11 is held in position around tuner assembly 10 by seals 12 and 13.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the choke assembly in modified Balbaa to include the inset and seals as taught by Ward.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of preventing slipping of the chokes and keeping bearings within position on the shaft, as stated by Ward, Page 2, Section 2, lines 11-13, “…dielectric sleeve 6 to prevent dielectric sleeve 6 from slipping down inside of lower choke cylinder 5'.”, and Page 3, Section 3, lines 6-7, “The felt oiler 11 is held in position around tuner assembly 10 by seals 12 and 13.”
	Regarding claim 15, modified Balbaa teaches the apparatus according to claim 10, as set forth above.
Modified Balbaa does not disclose:
further comprising a plurality of spacers positioned between the plurality of choke rings.
However, Ward discloses a plurality of spacers positioned between the plurality of choke rings where the spacers are the inserts of a dielectric sleeve (Page 2, Section 2, lines 9-11, “Dielectric sleeve 6…is closely fitted inside of lower choke cylinder 5' and acts as a bearing in which tuning rod 3 moves.”, where the dielectric sleeve is positioned within the choke cylinder) and a rubber gasket (Page 2, Section 2, lines 20-22, “A rubber gasket 8 is fitted between the external wall of cavity resonator 1 and external shoulder 7" of upper choke cylinder 7'…”, where the rubber gasket is fitted within the upper). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the choke assembly in modified Balbaa to include the inserts described above as taught by Ward.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of preventing slipping of the chokes, as stated by Ward, Page 2, Section 2, lines 11-13, “…dielectric sleeve 6 to prevent dielectric sleeve 6 from slipping down inside of lower choke cylinder 5'.”.
	Regarding claim 19, modified Balbaa teaches the apparatus according to claim 10, as set forth above.
Modified Balbaa does not disclose:
 discloses further comprising a bearing that rotatably supports the shaft.
However, Ward discloses a bearing that supports the shaft (Page 3, Section 3, lines 74-75, “…a lower bearing formed by a dielectric sleeve and an upper bearing formed by a tuner mounting sleeve…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the choke assembly in modified Balbaa to include the bearing feature as taught by Ward.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a bearing to reduce noisy and wear down on the shaft, as stated by Ward, Page 3, Section 3, lines 31-34, “…there is no variable metal-to-metal contact to become
noisy when tuning or noisy due to wear caused by tuning.”.
	Regarding claim 20, modified Balbaa teaches the apparatus according to claim 10, as set forth above.
Modified Balbaa does not disclose:
further comprising a plurality of seals positioned in the modular choke assembly to prevent material from moving along the shaft, and 
a seal carrier positioned in the modular choke assembly to hold the plurality of seals.
However, Ward discloses two seals positioned in the choke assembly (Page 3, Section 3, lines 6-7, “The felt oiler 11 is held in position around tuner assembly 10 by seals 12 and 13.”), where there is a seal carrier to hold the seals (Page 3, Section 3, lines 14-16, “The inward flange 15' of the top of housing 15 along with metal seal 13 provides a housing for rubber 0-ring 14…”, where the housing 15 holds the seals). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the choke assembly in modified Balbaa to include the seals and seal carrier features as taught by Ward.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of keeping items within position on the shaft, as stated by Ward, Page 3, Section 3, lines 6-7, “The felt oiler 11 is held in position around tuner assembly 10 by seals 12 and 13.”
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balbaa et al. (US 5902510 A1, hereinafter Balbaa) in view of Wilber et al. (US 20160044750 A1, hereinafter Wilber) in further view of Wilke (EP 1030085 A2).
Regarding claim 17, modified Balbaa teaches the apparatus according to claim 10, as set forth above.
Modified Balbaa does not disclose:
wherein each of the plurality of choke rings comprises an upper part and a lower part, wherein each upper part is removably connected to a corresponding lower part.
However, Wilke discloses, in the similar field of choke rings, a choke ring that has an upper and lower part that can be removably connected with one another (Claim 6, lines 1-3, “…wherein each of the insert retainer, the shaft ring, the insert and the retainer plate comprise two separable halves.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the choke rings in modified Balbaa to include the separable halves as taught by Wilke.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of not needing to remove the shaft from the vessel in order to mount the retainer and choke rings, as stated by Wilke, Para. 0021, lines 8-11, “Such a configuration permits insert retainer 20 to be mounted with respect to vessel 8 without removal of rotatable shaft 10 from vessel 8.”.
Regarding claim 18, modified Balbaa teaches the apparatus according to claim 17, as set forth above.
Modified Balbaa does not disclose:
wherein each choke ring of the plurality of choke rings is physically interchangeable.
However, Wilbur discloses that the first and second choke rings in the choke ring assembly are interchangeable (Para. 0015, lines 4-7, “The reactive chokes 34 shown in FIG. 3 in more detail are constructed of four metal circular waveguide segments 36, 37 A, 37B, 38.”, where, “The identical interior metallic waveguide segments 37 A, 37B are flanged…”, Para. 0015, lines 10-11, where the flanges allow for interchangeability). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the choke ring assembly in modified Balbaa to have the interchangeable feature as taught by Wilbur.
	 Regarding the interchangeability of the choke rings, it is the Examiner’s position that it would have been obvious for one ordinary skill in the art to have modified the choke member assembly in Balbaa to be interchangeable as shown in Wilbur. From Balbaa, the choke assembly’s purpose is to reduce microwave leakage. Wilbur accomplishes the same end goal of reducing microwave leakage, however provides identical choke members that can be interchanged. Thus, Wilbur shows that there is a reasonable expectation of success in using interchangeable choke rings to reduce microwave leakage. Other benefits to using the interchangeable design of Wilbur include cost reduction in manufacturing and greater ease in repairability.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Balbaa et al. (US 5902510 A1, hereinafter Balbaa) in view of Wilber et al. (US 20160044750 A1, hereinafter Wilber) in further view of Ward (US 3125734 A1) and Wilke (EP 1030085 A2) and Azibert (US 20020089123 A1).
	Regarding claim 21, Balbaa discloses a modular choke assembly for attenuating microwaves (Page 5, Section 4, lines 32-35, “To lessen the leakage of microwave energy…choke 66 is mounted to front wall 52 of microwave applicator…”), comprising:  
- 29 -a plurality of choke members connected together (Page 5, Section 4, lines 37-30, “Choke 66 comprises annular members 68, 70 and 72.”).
Balbaa does not disclose:
the plurality of choke members being choke rings,
the plurality of choke rings positioned and shaped to surround a portion of a shaft that extends out of a microwave chamber, 
wherein the plurality of choke rings further comprise an air passage hole to allow air to pass from a cavity of the choke assembly to a portion of each choke ring adjacent to the shaft; 
wherein each of the plurality of choke rings comprises an upper part and a lower part, wherein each upper part is removably connected to a corresponding lower part; 
wherein some of the plurality of choke rings are physically interchangeable; and 
wherein each choke ring creates a high-impedance zone adjacent to the portion of the shaft surrounded by each choke ring, wherein the plurality of choke rings are spaced apart from each other along the shaft; and a plurality of cavities defined between the plurality of choke rings, wherein the cavities create low impedance zones; 
a plurality of inserts, wherein each insert is positioned in a cavity, and wherein each insert comprises an upper part and a lower part, and wherein each insert is physically interchangeable; and 
a bearing that rotatably supports the shaft; 
wherein the plurality of choke rings and the plurality of cavities create alternating high-impedance and low-impedance zones along the shaft, and wherein the alternating zones attenuate microwave energy.
However, Wilbur discloses a choke ring assembly where there are a plurality of choke rings (Para. 0015, lines 4-6, “The reactive chokes 34 shown in FIG. 3 in more detail are constructed of four metal circular waveguide segments 36, 37 A, 37B, 38.”, where there are a plurality of choke rings connected in the reactive choke assembly) that surround a shaft (Fig. 3, where the choke rings surround a portion of the shaft 10), where each choke ring creates a high impedance zone (Para. 0015, lines 1-2, “The chokes 34 closer to the applicator are reactive chokes that reflect microwave energy back into the applicator.”, where the multiple chokes limit microwave leakage and have high impedance), where the choke rings are spaced apart (Modified Fig. 3, where the multiple chokes are shown to be spaced apart along the shaft), where there is a plurality of gaps between the choke rings (Modified Fig. 3, where the gaps are shown between the choke rings), where the choke rings are interchangeable (Para. 0015, lines 4-7, “The reactive chokes 34 shown in FIG. 3 in more detail are constructed of four metal circular waveguide segments 36, 37 A, 37B, 38.”, where, “The identical interior metallic waveguide segments 37 A, 37B are flanged…”, Para. 0015, lines 10-11, where the flanges allow for interchangeability), and where the choke rings and gaps alternative to create high and low impedance zones (Modified Fig. 3, where the shaft alternates with nothing then a choke ring and then nothing, where Para. 0015, lines 1-2, “The chokes 34 closer to the applicator are reactive chokes that reflect microwave energy back into the applicator.”, meaning that the chokes have high impedance and where there is nothing, the air consists of low impedance). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the choke assembly in Balbaa with the choke ring assembly structure as taught by Wilbur.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the specific circular shape of the choke rings so that articles can be guided for treatment in the heating chamber through the resistive chokes, as stated by Wilbur, Para. 0003, lines 8 from end, “The vanes have central apertures aligned with openings in the opposite ends of the resistive chokes and with the heating chamber to guide articles to be treated in the heating chamber through the resistive chokes.”.
Furthermore, it has been held that the mere change in shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). From Balbaa, the drum 34 is disclosed to be, Page 5, Section 4, lines 17-18, “…a hollow cylindrical metal drum…”, where the multiple choke assembly is used to limit microwave leakage. In Wilbur, a similar cylindrical applicator 10 is shown within a microwave heating apparatus where a similar choke assembly is used to limit microwave leakage. There are also similarities between the alternating of high and low impedance zones, the major difference being the shape of the choke members. Thus, the change in shape in the design would have reasonable expectations for success in modifying the shape of the choke assembly in Balbaa to be the circular ring shape in Wilbur as Wilbur shows it to be possible.
Regarding the interchangeability of the choke rings, it is the Examiner’s position that it would have been obvious for one ordinary skill in the art to have modified the choke member assembly in Balbaa to be interchangeable as shown in Wilbur. From Balbaa, the choke assembly’s purpose is to reduce microwave leakage. Wilbur accomplishes the same end goal of reducing microwave leakage, however provides identical choke members that can be interchanged. Thus, Wilbur shows that there is a reasonable expectation of success in using interchangeable choke rings to reduce microwave leakage. Other benefits to using the interchangeable design of Wilbur include cost reduction in manufacturing and greater ease in repairability.
In addition, Ward discloses a bearing that supports the shaft (Page 3, Section 3, lines 74-75, “…a lower bearing formed by a dielectric sleeve and an upper bearing formed by a tuner mounting sleeve…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the choke assembly in modified Balbaa to include the bearing feature as taught by Ward.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a bearing to reduce noisy and wear down on the shaft, as stated by Ward, Page 3, Section 3, lines 31-34, “…there is no variable metal-to-metal contact to become
noisy when tuning or noisy due to wear caused by tuning.”.
  Further, Wilke discloses an insert and choke ring that have two separable halves (Claim 6, lines 1-3, “…wherein each of the insert retainer, the shaft ring, the insert and the retainer plate comprise two separable halves.”), where each insert is put into a choke ring and is stated to be occasionally replaced (Para. 0016, lines 5-6, “…only one component that must occasionally be replaced, the insert.”), meaning that interchangeability would be possible when put into the choke assembly of exactly duplicate choke rings from Ward. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the choke rings in modified Balbaa to include the separable halves and interchangeability of inserts as taught by Wilke.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of not needing to remove the shaft from the vessel in order to mount the retainer and choke rings, as stated by Wilke, Para. 0021, lines 8-11, “Such a configuration permits insert retainer 20 to be mounted with respect to vessel 8 without removal of rotatable shaft 10 from vessel 8.”, and to allow for greater ease in repairability of the inserts, Para. 0016, lines 5-6, “…only one component that must occasionally be replaced, the insert.”.
	Furthermore, Azibert discloses, in the similar field of choke rings, a choke ring with air passage holes (Fig. 6, circulation port 78, Para. 0041, lines 6-9, “…gasket 52 and the gland 40…have a circulation port 78 formed therein. The circulation port 78 is preferably in fluid communication with the process chamber 56….”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the choke rings in modified Balbaa to include the circulation ports or air passages as taught by Azibert.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having bi-directional exchange of process fluid through the choke rings, as stated by Azibert, Para. 0041, lines 10-12, “…enables the process fluid…to circulate through the port 78 and hence provides the bi-directional exchange of process fluid through the process chamber 56.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eke (WO 0158216 A1) discloses a similar choke ring for creating an impedance zone for limiting microwave energy from leaking, however a second choke ring is not mentioned. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
05/20/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761